DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Amendment filed 8/17/2022 has been entered and fully considered. Claims 1-9 and 11-15 are pending. Claim 10 is cancelled. Claims 1 and 12 are amended. No new matter is added. 


Applicant’s arguments, see REMARKS, filed 8/17/2022, with respect to claims 1 and 12 have been fully considered and are persuasive.  The new matter rejection of the claims has been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the adhesive tape plane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the adhesive tape plane" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 5 are rejected for depending from claim 3. 
Claim 5 recites the limitation "the adhesive tape plane" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6- 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  KAKITA et al. (US 6,189,588) in view of WHITLOW (US 3,318,753).
With respect to claim 1, KAKITA et al. discloses an adhesive tape dispenser (Abstract; Column 4, lines 30-40; Figure 1). The dispenser comprising a holder, 2,  for an adhesive tape (Column 4, lines 1-10); a guide system, 8 and 9, comprising a plurality of rollers, (Column 4, lines 5-25); a deflecting device, 11, comprising a deflecting edge, 10, for the tape and arranged after the guide system (e.g., at the end of the guide system) and is configured to deflect the tape from the pull off direction (Figure 2; Column 4, lines 1-25). The deflecting edge necessarily has an axis (e.g., the line along which the deflecting edge lies) which extends longitudinally in a plane parallel to the deflecting edge (e.g, the edge also lies along the flat surface adjacent to 10 (Figures 1-3). The deflecting edge deflect the tape from a vertical position to a horizontal position (e.g., transversely arranged from one direction to another) (Column 4, lines 1-25). KAKITA et al. discloses that the tape roll is arranged vertically, and the affixing direction is horizontal (Column 4, lines 1-25). 
 And the pulled-off adhesive tape is deflected around the deflecting edge in an affixing direction arranged transversely to the pull-off direction (e.g., horizontally disposed vs. vertically disposed). The adhesive tape comprises an adhesive side (Column 4, lines 22-50) that is oriented implicitly in a first orientation facing a user and then away from the user after deflection, implicitly (see annotated figure 2, below). 

    PNG
    media_image1.png
    368
    389
    media_image1.png
    Greyscale


[AltContent: textbox (Pressing means/Surface with felt thereon)][AltContent: arrow]
    PNG
    media_image2.png
    695
    578
    media_image2.png
    Greyscale

KAKITA et al. does not explicitly disclose a felt member arranged on a surface of the deflecting device facing the direction in which the adhesive tape is to be fixed. WHITLOW discloses that the wiper which presses the tape against the surface is a felt (Figure 6; Column 2, lines 45-55; Column 3, lines 25-50). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the top surface of the deflecting device (e.g., surface of the deflecting device which faces the adherend) of KAKITA et al. with felt, as taught by WHITLOW so that the tape can be fitted to the contours of the adherent. 

With respect to claim 2, KAKITA et al. discloses that the tape roll is arranged vertically, and the affixing direction is horizontal (Column 4, lines 1-25). 
With respect to claim 3, KAKITA et al. discloses that the tape roll is arranged vertically, and the affixing direction is horizontal (e.g., 90 degrees) (Column 4, lines 1-25). 
With respect to claim 6, KAKITA et al. discloses that the deflecting device comprises an abutment surface adjacent to the deflecting edge (Figure 1). 
[AltContent: textbox (Pressing means/Surface with felt thereon)][AltContent: arrow][AltContent: textbox (Abutment surface)][AltContent: arrow]
    PNG
    media_image2.png
    695
    578
    media_image2.png
    Greyscale

The abutment surface is capable of dictating a constant spacing between a component being taped and the tape. Specifically, the upper end of the abutment surface is spaced the distance between the adherent and the top surface of the abutment surface. 
With respect to claim 7, KAKITA et al. shows that the abutment surface is flat and the deflecting edge is slanted with respect thereto (Figure 1)
[AltContent: textbox (Angle with respect to abutment surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    695
    578
    media_image2.png
    Greyscale

With respect to claim 8, the deflecting device is a single piece that is bent to form the abutment surface and a flange (e.g., surface that comprises 10). The flange projects, at the top and bottom thereof, in the pull off direction by facing the pull off direction (Figures 1) and the abutment surface has a side facing the pull of direction (Figure 1). The bend forming the deflecting edge is the claimed bevel.  

With respect to claim 9, KAKITA et al. shows that the deflecting edge, 10, is recessed (e.g., grooved) from the edges on each side of the deflecting edge (Figure 8).




With respect to claim 12, please refer to the rejection of claim 1 for the provision of the claimed tape dispenser. 
KAKITA et al. discloses that the tape is taken out from the roll and through the guide system and around the deflecting edge (Column 4, lines 1-25). While KAKITA et al. does not explicitly disclose pulling of the tape, there does not appear to be any additional means to draw the tape from the roll. As such, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to pull the tape from the device so that the device is fully mechanically operated without having to provide additional means for passing the tape through the device. 
With respect to claim 13, KAKITA et al. discloses that the deflecting device comprises an abutment surface adjacent to the deflecting edge (Figure 1). 
[AltContent: textbox (Abutment surface)][AltContent: arrow]
    PNG
    media_image2.png
    695
    578
    media_image2.png
    Greyscale

The abutment surface is capable of dictating a constant spacing between a component being taped and the tape. Specifically, the upper end of the abutment surface is spaced the distance between the adherent and the top surface of the abutment surface. 
With respect to claim 14, KAKITA et al. discloses that the deflection angle is 45 degrees (Column 4, lines 5-10). 

____________________________________________________________________
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  KAKITA et al. (US 6,189,588) in view of WHITLOW (US 3,318,753) as applied to claims 1-3, 6- 9 and 12-14 above, and further in view of NICHOLS (US 3,614,017).
With respect to claim 11, KAKITA et al. discloses that the guide system includes rollers, 8 and 9, (Figure 1) which are straight rollers. KAKITA et al. does not explicitly disclose that one of the roller comprises laterally radially lengthen cheeks. 
NICHOLS discloses a guide system including a roller having enlarged washers, 70 (e.g., laterally radially lengthened cheeks) on each side of the roller to prevent lateral slippage of the tape off the roller (Figure 6) (Column 5, lines 70-75; Column 6, lines 1-30). The guide system also include a roller, 77, without the washers (e.g., straight roller) (Column 7, lines 29-42). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the guide system of KAKITA et al. with one roller having flanges and a straight roller, as taught by NICHOLS, so as to prevent the tape from slipping off the guide system. 


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The following is a statement of reasons for the indication of allowable subject matter:  KAKITA et al. discloses that the angle of deflection is 45 degrees(Column 4, lines 5-10).





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745